Exhibit 10.4

INVESTMENT ADVISOR AGREEMENT

This INVESTMENT ADVISOR AGREEMENT (the “Agreement”) is effective as of
December 8, 2010 by and between NORTHERN TRUST INVESTMENTS, N.A., a national
banking association, (“NTI”), and Pacific Investment Management Company LLC (the
“Advisor”).

WHEREAS the American Bar Association Members Retirement Trust and the American
Bar Association Members Pooled Trust for Retirement Plans (collectively referred
to as the “Trusts”), for which The Northern Trust Company, the affiliate of NTI,
acts as trustee, are maintained pursuant to agreements between the ABA
Retirement Funds (“ABRF”) and The Northern Trust Company for the purpose of
funding the American Bar Association Members Retirement Plan, the American Bar
Association Members Defined Benefit Pension Plan (together, the “ABA Members
Plans”) and other employee benefit plans, as adopted by eligible individuals,
organizations, partnerships, corporations or associations (each such individual
employee benefit plan being referred to as a “Plan” and collectively as the
“Plans”), which Plans must meet the requirements for qualification under
Section 401 of the Internal Revenue Code of 1986, as amended and in effect from
time to time (the “Code”);

WHEREAS, certain assets of the Trusts are deposited in a collective investment
fund, known as the ABA RF Stable Asset Return Fund (the “Fund”), established
under the American Bar Association Members/Northern Trust Collective Trust (the
“ABA Members Collective Trust”) under which NTI is trustee (the “Trustee”),
pursuant to the Declaration of Trust dated July 1, 2010, as amended and in
effect from time to time (the “Declaration of Trust”);

WHEREAS, the Fund is established under a group trust maintained by the Trustee
and is exempt from tax pursuant to Revenue Ruling 81-100;

WHEREAS, the Trustee desires to retain the Advisor to act as its investment
advisor to assist the Trustee in managing such assets of the Fund as the Trustee
may designate from time to time in writing to the Advisor (the “Subaccount”) by
making recommendations to the Trustee with respect to the investment and
reinvestment of the assets in the Subaccount;

WHEREAS, it is anticipated that assets of the Subaccount will be covered by a
synthetic GIC contract or similar agreement (“SGIC Contract”) issued by a bank
or insurance company so that the value and performance of the Subaccount can be
reported pursuant to FAS 157 issued by the Financial Accounting Standards Board
(and any successor thereto);

WHEREAS, it is anticipated that as of the date hereof, the issuer of the SGIC
(“SGIC Issuer”) will be                     ; and

WHEREAS the parties desire to set forth, among other things, the duties, terms
and conditions under which the Advisor will carry out such advisory functions
and the Trustee will perform certain of its functions with respect to managing
and administering the Subaccount and the Fund;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in this Agreement, it is agreed as follows:

1. Appointment of the Advisor. The Advisor is hereby appointed and employed as
investment advisor to the Trustee to assist the Trustee in its management of
such assets of the Fund as are held in the Subaccount from time to time. The
Advisor shall provide investment advisory and certain other related services to
or on behalf of the Trustee, all in accordance with the terms and conditions of
this Agreement.

2. Acceptance by the Advisor. The Advisor hereby accepts such appointment and
employment and acknowledges that, (a) with respect to the assets in the
Subaccount, it is a fiduciary, as defined in the Employee Retirement Income
Security Act of 1974, as amended and in effect from time to time (“ERISA”), with
respect to the Trusts and the Plans and (b) no person associated with the
Advisor is a trustee or administrator of, or an employer of anyone covered by,
any Plan. The Advisor represents that it is registered, or exempt from
registration, under the Investment Advisers Act of 1940, as amended (the
“Advisers Act”), and that it is in the business of acting as a fiduciary with
respect to assets of various retirement plans and trusts. The Advisor agrees and
covenants that it will notify the Trustee within thirty (30) business days of
(v) any change of its status under the Advisers Act, (w) the receipt of formal
notice of the commencement of any proceeding by any governmental agency to take
any action which would change its status under the Advisers Act, (x) notice by
any governmental agency of the intent to place material limitations on the
activities of the Advisor, (y) notice by any governmental agency that it intends
to begin an investigation of the Advisor that is outside of the scope of routine
investigations that such agency conducts from time to time of businesses engaged
in the same or similar activities as the Advisor, or (z) notice by any
governmental agency that it has identified an area of non-compliance or other
concern in the course of any investigation of the Advisor. Throughout this
Agreement, the term “business day” shall mean any day in which the New York
Stock Exchange is open for trading and on which the Trustee’s principal office
is open for business.

3. Definition of Subaccount. The Subaccount for which the Advisor has been
appointed to render investment advice and certain other services is designated
as Subaccount A and consists of the assets set forth in Appendix A. The Trustee
may change the composition of or the amount of assets included within the
Subaccount, by amending Appendix A, after written notice to the Advisor and
ABRF.

4. The Advisor’s Services.

(a) Investment Process. Subject to the Trustee’s authority for making
investments, the Advisor shall invest the assets of the Subaccount in a manner
consistent with the provisions of this Agreement and the Investment Guidelines.
The manner and procedures for effecting any purchases, sales or investments for
the Subaccount are set forth in Subsection 4(c) below. In-Kind Securities will
be transferred into the Account in accordance with Appendix B, and Appendix B is
hereby incorporated into this Agreement. The Advisor may delegate Subaccount
management and administrative duties to its affiliates and may share such
information as necessary to accomplish these

 

2



--------------------------------------------------------------------------------

purposes. Additionally, the Advisor will have the ability to delegate back
office services to State Street Investment Manager Solutions, LLC. In all cases,
the Advisor shall remain liable as if such services were provided directly. No
additional fees shall be imposed for such services except as otherwise agreed.

(b) Compliance With Policies and Other Requirements. The Investment Guidelines
agreed to by Advisor and Trustee as of the date of this Agreement is set forth
on Appendix C hereto (the “Investment Guidelines”). Such Investment Guidelines
may be amended from time to time in writing by Trustee and Advisor. Trustee’s
Fund Declaration, approved by Trustee is attached hereto as Appendix D and
incorporated herein (the “Fund Declaration”). In the event of any inconsistency
between the Investment Guidelines and the Fund Declaration, the Investment
Guidelines govern. Trustee agrees that it shall promptly furnish the Advisor
with copies of any amendments to such Fund Declaration upon their effectiveness.
In providing its investment advisory and other related services under this
Agreement, the Advisor shall comply with all of the Trustee’s reasonable
operating requirements as the same may be communicated in writing by the Trustee
to the Advisor from time to time. The Advisor shall comply with any changes to
such operating requirements that the Trustee may make from time to time within a
period of time reasonably specified by the Trustee (or if none is specified,
within a reasonable time period) after notice of such changes is communicated in
writing by the Trustee to the Advisor.

(c) Investment Procedures. The Advisor shall place orders or otherwise give
instructions with respect to the investment of the assets in the Subaccount only
in accordance with the provisions of this Subsection 4(c). Except in accordance
with the following provisions, the Advisor shall have no authority to place
orders for the execution of transactions involving assets of the Subaccount or
to give instructions to the Trustee with respect thereto:

(i) Approved List. The Advisor shall submit to the Trustee, if required by the
Trustee, a list of recommended securities, which are permissible investments for
the Subaccount. Such list, when approved by the Trustee, together with such
other securities as may be designated by the Trustee as permissible investments
for the Subaccount pursuant to this Subsection 4(c)(i), Subsection 4(c)(iii) or
the Investment Guidelines, shall be known as the “Approved List”.

Until such time as the Trustee specifically requires it to do so, the Advisor
shall not be obligated to submit a list of recommended securities for inclusion
on the Approved List; pending the submission and approval of such a list, any
securities which conform with the requirements of the Investment Guidelines
shall be deemed to constitute permissible investments for the Subaccount and to
constitute the “Approved List.”

(ii) Additions and Deletions. Additions to and deletions from the Approved List
may be made from time to time by the Trustee upon the written

 

3



--------------------------------------------------------------------------------

recommendation by the Advisor, or on the Trustee’s own initiative. In lieu of
deleting a security entirely, the Trustee may restrict further purchases of such
security or direct a reduction in the holdings thereof. A security once deleted
from the Approved List shall not thereafter be added to the Approved List
without a new approval by the Trustee.

(iii) Notices and Reports. The Advisor shall provide to the Trustee trade date
notice of any exercise of the powers granted to it hereunder and in any event
shall render to the Trustee, not later than the fifth business day of each
month, a written report of all transactions and activities of the Advisor during
the preceding month and the status of the Account at the end of such month, in
such reasonable detail as the Trustee shall require. Notwithstanding the
foregoing, at the direction of the Trustee, any portion or all of such notices
and reports shall be provided by the Advisor to Galliard Capital Management
(“Galliard”) rather than to the Trustee.

(iv) Directions from the Trustee. At any time, and from time to time, the
Trustee may direct the Advisor in the exercise of the powers granted to it
hereunder. All oral directions will be confirmed in writing to the Advisor by an
officer of the Trustee. It shall be the duty of the Advisor to act strictly in
accordance with each such direction and, except as provided in the following
paragraph, the Advisor shall be under no duty to question any such direction of
the Trustee.

If the Advisor shall disagree with any direction by the Trustee, or should those
employees of Advisor responsible for investing and administering the assets of
the Account have actual knowledge of the existence of any circumstances that
would be likely to render any such direction illegal or imprudent, it shall so
advise the Trustee forthwith. If the Trustee thereafter determines not to
rescind such direction, the Advisor shall have no liability for any loss which
may result from any action taken by it in accordance with such direction. In all
events, however, the Advisor shall be liable for its willful or negligent
disregard of the directions of the Trustee, as well as for bad faith, and,
except where acting in compliance with a direction of the Trustee as to which
the Advisor has taken the action specified in this Subsection 4(c)(iv), for a
breach of its duties hereunder or failure to use the standards of care set forth
in Subsection 4(f).

The Advisor is expressly authorized to rely upon any and all instructions,
approvals and notices given on behalf of the Trust by any one or more of those
persons designated as representatives of the Trust whose names, titles and
specimen signatures appear in Appendix E attached hereto. The Trust shall
provide a Secretary Certificate, Incumbency Certificate, or similar document
indicating that the persons designated as representatives have the authority to
bind the Trust. The Trust may amend Appendix E from time to time by written
notice to the Advisor. The Advisor shall continue to rely upon these
instructions until notified by the Trust to the contrary.

 

4



--------------------------------------------------------------------------------

(v) Investment Authority. With respect to any transaction authorized pursuant to
the provisions of this Section, the Advisor may take any and all action
necessary or desirable to effect such transaction, including but not limited to
(A) placing an order with a broker selected in accordance with Subsection 4(h)
for the execution of the transaction and (B) issuing to the Trustee such
instructions as may be appropriate in connection with the settlement of such
transaction. Advisor is authorized on behalf of the Fund to (i) enter into
agreements and execute any documents (e.g., any derivatives documentation such
as exchange traded and over-the-counter, as applicable) required to make
investments pursuant to the Investment Guidelines, which shall include any
market and/or industry standard documentation and the standard representations
contained therein; and (ii) acknowledge the receipt of brokers’ risk disclosure
statements, electronic trading disclosure statements and similar disclosures.
The Advisor shall be entitled to rely upon written supplements and modifications
to the Investment Guidelines from the Trustee and make reasonable
interpretations thereof. The Trustee understands and agrees that the Advisor
does not guarantee or represent that any investment objectives will be achieved.
The Advisor further shall have authority to instruct the custodian to: (i) pay
cash for securities and other property delivered to the custodian for the
Account, (ii) deliver or accept delivery of, upon receipt of payment or payment
upon receipt of, securities, commodities or other property underlying any
futures or options contracts, and other property purchased or sold in the
Account, and (iii) deposit margin or collateral which shall include the transfer
of money, securities or other property to the extent necessary to meet the
obligations of the Account with respect to any investments made pursuant to the
Investment Guidelines attached hereto as Exhibit D. The Advisor shall not have
the authority to cause the custodian to deliver securities and other property,
or pay cash to the Advisor other than payment of the management fee provided for
in this Agreement.

(vi) Valid Notice. “Valid Notice” shall mean written notice or communication,
which may be made by facsimile or electronic mail, or by such other means as is
approved by the Trustee.

(d) Custody of Assets and Confirmation of Transactions. To the extent required
by applicable law, the Advisor shall direct that all securities purchased and
the proceeds from the sale of securities for the Subaccount be delivered to the
Trustee, unless otherwise directed by the Trustee. The Advisor shall direct any
broker effecting a transaction with respect to the assets of the Subaccount to
send the Trustee a duplicate copy of any confirmation of any such transaction,
except that the Advisor may make other arrangements (which are reasonably
satisfactory to the Trustee) for the Trustee to receive such duplicate
confirmations or comparable information acceptable to the Trustee.

 

5



--------------------------------------------------------------------------------

(e) Voting, Conversion Rights. The Trustee shall retain the responsibility to
vote all proxies on behalf of the Fund. The Advisor shall be responsible for
exercise of any rights, options, warrants conversion, redemption privileges,
tender or subscription rights in connection with any securities or other
investments at any time held in the Subaccount.

(f) Advisor’s Duty of Care. The Advisor shall discharge its duties with respect
to the Subaccount solely in the interests of the participants in the Plans and
their beneficiaries with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of like
character and with like aims. The Advisor shall not be responsible for the
operation or administration of the Trusts or the Plans and shall not be
responsible for acting as wrap administrator in respect of any wrap contract,
synthetic GIC or other benefit responsive agreement which may be obtained in
respect of the Subaccount or the Fund, including any review or proposing of any
amendments to such benefit responsive agreement in light of this appointment and
the terms of this Agreement, nor to provide any reporting or disclosure to, or
request any consent or approval from, the issuer of any wrap contract and the
Advisor shall not be responsible for breach of any benefit responsive agreement
to the extent the Advisor has acted in compliance with this Agreement. The
Advisor shall have no investment advisory responsibilities other than those
expressly provided in this Agreement. The Advisor shall discharge its duties in
accordance with the requirements of ERISA, other applicable law and this
Agreement.

(g) Fidelity Bond and Insurance. The Advisor shall maintain for the period of
the Agreement a fidelity bond meeting the requirements of Section 412 of ERISA
(unless the Trustee acknowledges that the Advisor is exempt from such
requirements) and including its officers, directors and employees to the extent
so required. The Advisor will provide to ABRF and the Trustee within twenty
(20) business days of the effective date of this Agreement evidence of coverage
under its insurance policies (including fiduciary, errors and omissions, and
fidelity bonds) that could cover or relate to the Subaccount, the Fund, the
Trusts or the Plans, and, upon request by the Trustee or ABRF, a certificate of
coverage with respect to any such policies. The Advisor will endeavor to notify
ABRF and the Trustee of any material changes in such policies, which change
affects the coverage of the Advisor, within twenty (20) business days after the
earlier of when such changes are made or are effective.

(h) Brokerage Practices. In placing orders for the purchase and sale of assets
of the Subaccount in accordance with Subsection 4(c), the Advisor shall act in
accordance with the procedures with regard to brokerage practices for the
Subaccount, as described in Appendix F and in a manner that is consistent with
ERISA and other applicable law. Unless otherwise specified in writing by the
Trustee, the Advisor shall place orders to purchase, sell, or exchange assets in
the Account through such brokers as in the Advisor’s reasonable judgment shall
offer the best execution of each transaction, provided that Trustee shall have
notified the Advisor in advance of the approved brokers Trustee shall permit the
Advisor to use in effecting transactions for the Account; and (2) subject to the
investments permitted by the Investment Guidelines, where possible,

 

6



--------------------------------------------------------------------------------

transactions effected through brokers will be made on a delivery versus payment
basis. The Advisor shall not use any broker which has not been specifically
approved in advance by the Trustee if the transaction is not to be made on a
delivery versus payment basis or if the transaction would otherwise expose the
Subaccount to any risk attendant to a failure of such broker. Anything to the
contrary herein notwithstanding, the Advisor may not (a) place orders to effect
transactions with any affiliated person without the express written consent of
the Trustee, (b) pay any commissions from the Subaccount to a broker at the
request or direction of any client other than the Trustee, (c) without the prior
written consent of the Trustee, pay any broker more than its customary brokerage
commissions in connection with any transactions or (d) use any broker which does
not have a PCAOB registered auditor. The Advisor shall notify the Trustee of the
amount of brokerage commissions, as applicable, paid with respect to each
transaction at the time it provides trade information with respect to such
transaction to the Trustee or its representative.

(i) Soft Dollars. The Trustee acknowledges and agrees that, subject to the
provisions of Section 28(e) of the Securities Exchange Act of 1934, as amended,
and ERISA, the Advisor may effect securities transactions which cause the
Account to pay an amount of commission in excess of the amount of commission
another broker or dealer would have charged, provided that the Advisor
determines in good faith that such amount of commission is reasonable in
relation to the value of brokerage and research services provided by the broker
or dealer to the Advisor, viewed in terms of either the specific transaction or
the Advisor’s overall responsibilities to the accounts for which the Advisor
exercises investment discretion. For purposes hereof, the term “research
services” shall mean products or services which provide lawful and appropriate
assistance to the Advisor’s investment decision-making process. While the
Advisor may obtain research services from brokerage commissions charged to the
Account that may not directly benefit the Account at that particular time, the
Advisor shall endeavor to ensure that, over time, the Account receives the
benefit of research services purchased with brokerage commissions charged to the
accounts of other clients of the Advisor. The Advisor agrees that the receipt
and use of such services will not reduce the Advisor’s customary and normal
research activities.

The Trustee may require that the Advisor provide it with reports in such form
and at such time as may be reasonably required, setting forth the amount of
total brokerage business which has been placed by it and the allocation thereof
among brokers and dealers and specifically indicating those brokers and dealers
which provided research services.

(j) Nondisclosure of Information. To the extent necessary for the execution of
this Agreement or to satisfy the requirements for disclosure to participants or
to meet the requirements of Sections 8 and 9, the Advisor shall keep in strict
confidence all information about the financial affairs of the Subaccount. The
Advisor may include information about the Subaccount in aggregate information
provided by the Advisor as long as the information is not set out separately or
in any other manner that would enable a third party to determine the financial
affairs of the Subaccount. Notwithstanding the foregoing, the Advisor may
disclose information obtained under this Agreement to the extent it is required
to do so by

 

7



--------------------------------------------------------------------------------

law or by request of a regulatory authority. The Advisor shall furnish to
Galliard a valuation of the Subaccount assets and such other reports with
respect to the Subaccount as Galliard may reasonably request from time to time,
including the information set forth in Appendix H. Notwithstanding the
foregoing, NTI and Galliard acknowledge and agree that the Advisor is not a
pricing vendor for the Subaccount and does not have responsibility for
determining the price of any security in the Subaccount and calculating the
Subaccount’s NAV.

(k) Advisor’s Potential Conflicts of Interest. The Advisor (and any affiliate
thereof) may engage in any other business or act as advisor to or investment
manager for any other person, even though it (or any affiliate thereof) or such
other person has, or may have, investment policies similar to those followed by
the Advisor with regard to the Subaccount. Nothing in this Agreement shall
prevent the Advisor (or any affiliate thereof) from buying or selling, or from
recommending or directing such other person to buy or sell, at any time,
securities of the same kind or class recommended by the Advisor to be purchased
or sold for the Subaccount. The Advisor shall be free from any obligation to the
Subaccount to recommend any particular investment opportunity which comes to it.
However, if the Advisor effects the purchase or sale of the same securities for
the Subaccount and other accounts at the same time that orders are open for the
Subaccount and the other accounts, the pricing of or proceeds from such
securities shall be allocated among the other accounts and the Subaccount in a
just and equitable manner. The Advisor shall carry out its duties hereunder
without regard to whether the SGIC Issuer is affiliated with the Advisor and the
Trustee undertakes that the engagement of such SGIC Issuer will not result in a
non-exempt prohibited transaction.

(l) Valuation. At the request of the Trustee from time to time, the Advisor
shall provide pricing and valuation information with respect to particular
securities it has recommended for the Subaccount if the Trustee has determined
that such pricing and valuation information is not otherwise reasonably
available to the Trustee through standard pricing services. Notwithstanding the
foregoing, the Trustee acknowledges and agrees that the Advisor is not a pricing
vendor for the Fund and does not have responsibility for determining the market
value of any asset in the Fund.

5. Representations by the Trustee. The Trustee represents and warrants that
(a) there are no restrictions or limitations on the Subaccount’s investments
imposed by applicable law other than (i) those set forth in the Declaration of
Trust, the Fund Declaration, this Agreement, and Appendix C, as any of the same
may be amended from time to time and communicated to the Advisor, (ii) those
provided in ERISA and (iii) any other investment restriction or limitation
imposed by law or regulation which in the Trustee’s judgment is applicable to
the Subaccount and which is communicated by the Trustee to the Advisor; and
(b) disclosure to Plan participants contained in the Registration Statement
describing the Subaccount is accurate and prepared in accordance with the
requirements of Form S-1 under the Securities Act of 1933, as amended, except
that the Trustee makes no representation or warranty with respect to any
disclosure relating to the Advisor or its services with respect to the
Subaccount which the Advisor has prepared and approved in writing; (c) it has
given the Advisor a copy of relevant sections of the underlying trust agreement
and all amendments thereto and agrees with the Advisor that it shall promptly
furnish the Advisor with copies of any relevant amendments to such trust
agreement upon their effectiveness; (d) no liens or charges will arise

 

8



--------------------------------------------------------------------------------

from the act or omissions of NTI which may prevent the Advisor from giving a
first priority lien or charge on the assets solely in connection with the
Advisor’s authority to direct the deposit of margin or collateral to the extent
necessary to meet the obligations of the Subaccount with respect to any
investments made pursuant to the Investment Guidelines; and (e) Advisor has
delivered to the Trustee a copy of its Disclosure Document dated February 26,
2010, on file with the Commodity futures Trading Commission. The Trustee hereby
acknowledges receipt of such copy.

6. Liability of the Advisor; Indemnification.

(a) Limitation of Liability of the Advisor. The Advisor shall not be liable for
any act or omission of any other person or entity exercising a fiduciary
responsibility, if such fiduciary responsibility has been allocated to such
other person or entity in accordance with this Agreement, the Declaration of
Trust, the Fund Declaration, the Plans or the Trusts, except to the extent that
the Advisor has itself violated its fiduciary responsibility or its obligations
under this Agreement, or except to the extent that applicable law (including
ERISA) may expressly provide otherwise.

(b) Indemnification.

(i) Indemnification of Advisor. To the extent permitted by applicable law, the
Trustee agrees to indemnify and hold harmless the Advisor for any actual losses,
damages or reasonable expenses directly resulting from (A) actions taken by the
Advisor in reliance on information provided by the Trustee to the Advisor in
accordance with this Agreement, including but not limited to the Trustee’s
operating requirements and cash availability information, (B) actions omitted to
be taken by the Advisor pursuant to instructions or directions provided by the
Trustee and/or (C) valuation of the assets held in the Subaccount, computation
of unit values for the Subaccount by the Trustee, or performance data and other
financial information provided by the Trustee to Subaccount participants except
to the extent that the Advisor has incorrectly reported or failed to report
securities transactions in the Subaccount to the Trustee as provided in this
Agreement and to the extent that any error in such valuation or computation is
due to prices or other information provided by the Advisor.

(ii) Indemnification of the Trustee. To the extent permitted by applicable law,
the Advisor agrees to indemnify and hold harmless the Trustee for any actual
losses, damages or reasonable expenses arising out of or resulting from (A) the
performance by the Advisor of its responsibilities under this Agreement, and
(B) any disclosure relating to the Advisor or the services provided by the
Advisor with respect to the Subaccount which the Advisor has prepared or
approved in writing Trustee approved electronic transmission or overnight mail
to a person designated by the Advisor to review such disclosure; provided,
however, that the Advisor shall not be required to indemnify and hold harmless
the Trustee to the extent that such losses, damages or expenses result from an
act or omission of the Advisor with respect to which the Advisor not only has
used such care,

 

9



--------------------------------------------------------------------------------

skill, prudence and diligence as a reasonably prudent person acting in like
capacity and familiar with such matters would use in the conduct of an
enterprise of like character and with like aims, but also has otherwise acted in
accordance with this Agreement and applicable law.

(iii) Advisor and Trustee Indemnification Procedures. If the party seeking
indemnification is either the Advisor or the Trustee, such party shall promptly
notify the indemnifying party of any claim, action, suit or proceeding, or
threat thereof, which may result in a claim for indemnification. Upon such
notification, the indemnifying party may, at its option, undertake the conduct
and cost of defending any such claim, action, suit or proceeding and in such
case shall have full control of such defense, including but not limited to
selection of counsel (provided that such counsel must be reasonably acceptable
to the party being indemnified) and entry into settlement agreements (provided
that any such settlement agreement shall require the consent of the party being
indemnified, which consent shall not be unreasonably delayed or withheld). The
Trustee or the Advisor, as the indemnifying party, shall not be liable for any
legal or other expenses incurred in connection with any such defense that were
not specifically authorized by it; provided, however, if such indemnifying party
fails to undertake and prosecute vigorously the defense of any such claim,
action, suit or proceeding, it shall be liable for reasonable legal and other
expenses incurred by the party being indemnified.

(c) Indemnification of ABRF.

(i) To the extent permitted by applicable law, the Advisor agrees to defend,
indemnify and hold harmless ABRF, its then present and former officers,
directors and advisory directors, the ABA, and its then present and former
officers and Board of Governors (the “Indemnified Persons”) against any and all
expenses (including reasonable attorney’s fees, judgments, fines and penalties,
including any civil penalties assessed under Section 502(l) of ERISA) and
amounts paid in settlement actually or reasonably incurred in connection with
any threatened, pending or current action, suit, proceeding or claim, whether
civil, criminal, administrative or otherwise, and the amount of any adverse
judgment entered against any of them and any reasonable expenses attendant
thereto by reason of any of the Advisor’s acts or omissions in connection with
this Agreement. For the above defense, indemnity and hold harmless provision to
apply (i) the Indemnified Persons (or ABRF) shall inform the Advisor promptly of
any claims threatened or made against any Indemnified Person, (ii) the
Indemnified Persons shall cooperate fully with the Advisor in responding to such
threatened or actual claims and (iii) any settlement agreement entered into by
the Indemnified Persons shall require the written approval of the Advisor, which
approval shall not be unreasonably withheld or delayed, and any settlement
agreement entered into by the Advisor shall require written approval, within the
time frame established by the Advisor, of the Indemnified Persons, which
approval shall not be unreasonably withheld.

 

10



--------------------------------------------------------------------------------

(ii) Right to Counsel. The Indemnified Persons shall have the right to employ
counsel in their, its, his or her sole discretion. Such Indemnified Persons
shall be responsible for the expenses of such separate counsel except as
provided in Subsection 6(c)(iii). The Advisor agrees to cooperate fully with the
Indemnified Persons and their separate counsel in responding to such threatened
or actual claims.

(iii) Separate Counsel. The Advisor agrees to cooperate fully with the
Indemnified Persons in responding to such threatened or actual claims. The
Indemnified Persons shall have the right to reasonable expenses of separate
counsel paid by the Advisor, provided that the Advisor shall not be liable for
any legal or other expenses incurred in connection with any such threatened
claim or defense that were not specially authorized by the Advisor in writing
and provided that the Advisor shall have received a written opinion reasonably
acceptable in form and substance to the Advisor of counsel reasonably acceptable
to the Advisor (and which counsel shall not represent or otherwise be affiliated
with any of the Indemnified Persons) that there exists a material conflict of
interest between one or more of the Indemnified Persons and the Advisor in the
conduct of the response to a threatened claim or in the conduct of the defense
of an actual claim, in which event the Advisor shall be liable for the
reasonable legal expenses of each counsel whose appointment is necessary to
resolve such conflict; provided, however, the Advisor shall not be responsible
for more than one (1) counsel for all Indemnified Persons and selection of such
counsel shall be reasonably acceptable to the Advisor.

(iv) Payment of Expenses. Expenses (including counsel fees) specifically
authorized by the Advisor and actually and reasonably incurred by the
Indemnified Persons in defending against or responding to such threatened or
actual claims as provided in (i) and (iii) of this Subsection shall be paid as
they are incurred. If an Indemnified Person is reasonably required to bring any
action to enforce rights or collect monies due under Subsection 6(c) and is
successful in such action, the Advisor shall reimburse such Indemnified Person
or its subrogee for reasonable fees and expenses incurred in bringing and
pursuing such action.

(v) Supplemental Rights. Indemnification pursuant to Subsection 6(c) is intended
to be supplemental to any other rights to indemnification available to the
Indemnified Persons. Nothing herein shall be deemed to diminish or otherwise
restrict the Indemnified Persons’ rights to indemnification under law.

(vi) Third Party Beneficiaries. The indemnifying party acknowledges that the
Indemnified Persons are intended to be third-party beneficiaries of Subsection
6(c).

(d) Notwithstanding anything to the contrary contained in this Agreement, in the
event that the Trustee in its sole discretion determines that the Advisor has
entered into a transaction on behalf of the Fund that is in violation of the
Investment

 

11



--------------------------------------------------------------------------------

Guidelines or, except as other provided herein, has failed to properly follow a
direction of the Trustee with respect to investment of the Fund, the Trustee
shall direct the Advisor to take such corrective action as the Trustee
determines is appropriate and the Advisor shall be solely responsible for
reimbursement to the Fund of all actual costs, reasonable expenses, and losses
incurred in connection with the original transaction and any such corrective
action.

7. Transactions Prohibited with Respect to the Advisor. The Advisor, its
officers, partners, directors and affiliates, and each of them, shall not, with
respect to the Subaccount, (a) as a principal, purchase assets from or sell
assets to the Fund, (b) receive any compensation or fees with respect to the
Fund, other than the fees provided for in Appendix G, (c) engage in or recommend
any transaction involving or affecting the Fund that such person knows or should
know is a prohibited transaction under ERISA unless such transaction is exempt
under the applicable provisions of ERISA or (d) direct delivery of securities or
payment to itself or direct any disposition of securities or cash from the
Subaccount except to the Trusts.

8. Reports and Meetings.

(a) Monthly Reports. At least monthly the Advisor shall render to the Trustee
and ABRF, or their designee, reports concerning its services under this
Agreement and the status of the Subaccount, based on the reporting procedures
set forth in Appendix H, which is hereby adopted and made a part of this
Agreement, including statements of investments in the Subaccount.

(b) Meetings. The Advisor will meet with the Trustee and ABRF and with such
other persons as the Trustee or ABRF may designate on reasonable notice and at
reasonable times and locations, to discuss general economic conditions,
Subaccount performance, investment strategy and other matters relating to the
Subaccount. Notwithstanding the foregoing provisions of (a) and (b) of this
Section 8, the Trustee may direct that any of such meetings or reports, as the
case may be, be held with or provided to Galliard rather than the Trustee or
ABRF on such basis as the Trustee may from time to time indicate.

(c) Reports Prior to Termination. On each day during the period ten
(10) business days prior to the effective date of the Advisor’s resignation or
its removal under this Agreement by the Trustee (the “Termination Date”), or on
each day of such shorter period after which the Advisor has received notice of
its removal, the Advisor shall render to the Trustee and ABRF, or their
designee, a report of the current status of the Subaccount based on the
procedures set forth in Appendix F, including a statement of investments in the
Subaccount and on the day immediately following the Termination Date, such
report shall be rendered in final form with respect to the status of the
Subaccount, including a statement of investments therein, as of the close of
business on the Termination Date.

(d) Additional Reports. The Advisor shall furnish to the Trustee and ABRF such
additional reports and information as may be reasonably requested by the Trustee
or ABRF.

 

12



--------------------------------------------------------------------------------

9. Accounting. The Advisor shall keep accurate and detailed records concerning
its services under this Agreement, including records of all transactions
effected and recommendations made during its performance of this Agreement, and
all such records shall be open to inspection at all reasonable times by the
Trustee and ABRF, or their designee, and by duly authorized representatives of
the Secretary of Labor and the Secretary of the Treasury acting pursuant to
their authority under ERISA and the Code, respectively, and other appropriate
regulatory authorities.

10. Removal and Resignation.

(a) Removal of the Advisor. Upon thirty (30) days prior written notice to the
Advisor, the Advisor may be removed by the Trustee. Any transaction for the
Subaccount entered into by the Advisor prior to the notice of termination shall
be consummated unless the Trustee directs otherwise and the Advisor shall not
enter into any transaction for the Subaccount subsequent to the receipt of the
notice.

(b) Resignation of the Advisor. The Advisor may resign under this Agreement upon
sixty (60) days’ prior written notice to the Trustee. The Advisor shall
concurrently advise ABRF in writing of such resignation and the effective date
thereof.

(c) Termination of Obligations. The respective obligations of the Advisor and
the Trustee under Section 6 of the Agreement shall survive any such removal or
resignation or other termination of this Agreement.

11. Termination, Amendment or Modification. The provisions of this Agreement may
not be terminated, changed, modified, altered or amended in any respect except
in a writing signed by the parties.

12. Definitions. As used herein the following terms shall have the meanings
ascribed to them in the following sections of this Agreement:

 

Term Defined

  

Section

ABA Members Collective Trust    Introduction ABA Members Plans    Introduction
ABRF    Introduction Advisers Act    2 Advisor    Introduction Advisor’s
Amendment    4(c)(i) Advisor’s Recommendation    4(c)(ii) Agreement   
Introduction Authorized Transaction    4(c)(iii) Broker List    4(c)(i) business
day    2 Code    Introduction Declaration of Trust    Introduction ERISA    2

 

13



--------------------------------------------------------------------------------

 

Term Defined

  

Section

Fund    Introduction Fund Declaration    4(b) Indemnified Persons    6(c)(i)
Plans    Introduction NTI    Introduction Subaccount    Introduction Suggested
Response    4(e) Termination Date    8(c) Trustee    Introduction Trustee’s
Response    4(c)(ii) Trustee’s Rejection    4(e) Trusts    Introduction Valid
Notice    4(c)(v)

13. Governing Law. This Agreement shall be construed and enforced according to
the laws of the State of Illinois and, to the extent of any federal preemption,
the laws of the United States of America.

14. Binding upon Successors. This Agreement shall be binding upon and
enforceable by the successors to the parties hereto.

15. Assignment. The Advisor may not assign this Agreement (including for this
purpose any assignment within the meaning of the Advisers Act), or any rights or
responsibilities hereby created, without the prior written consent of the
Trustee, which consent may be withheld by the Trustee in its sole discretion;
however, the parties may amend this Agreement from time to time in accordance
with Section 11.

16. Notices. Written notices shall be deemed effective with respect to a party
upon delivery to such party at the address set forth below or to such other
address as may be provided in writing from time to time by such party. Written
notice shall include facsimile and electronic mail:

 

To the Advisor:   Pacific Investment Management Company LLC      840 Newport
Center Drive, Suite 100      Newport Beach, CA 92660      Attention:    General
Counsel      Email:    IMANotices@pimco.com      Birgitte Danielsen, Account
Manager      Email:    Birgitte.Danielsen@pimco.com      Telecopier:    212
739-3926    To the Trustee:   Northern Trust Investments, N.A.      50 South
LaSalle Street      Chicago, Illinois, 60603      Attention:    Tom Benzmiller
  

 

14



--------------------------------------------------------------------------------

To the extent that such notice is also required to be provided to Galliard:

Galliard Capital Management, Inc.

800 LaSalle Avenue, Suite 1100

Minneapolis, MN 55402

Attention: William L. Weber

Facsimile:

Email: william.l.weber@galliard.com

17. Oral Communications. Oral communications between the parties to this
Agreement shall be effective hereunder only to the extent specifically
authorized herein. By its execution of this Agreement, each of the parties
hereto acknowledges that the other party may record any such oral communications
and consents to any such recording. All oral communications shall be confirmed
in writing, except that if an oral communication is recorded such recording
shall be controlling and no written confirmation shall be required.

18. Authority. The parties to this Agreement represent, respectively, that they
have duly authorized the execution, delivery and performance of this Agreement
and that neither such execution and delivery nor the performance of their
obligations hereunder conflict with or violate any provision of law, rule or
regulation, or any instrument to which either is a party or to which any of
their respective properties are subject and that this Agreement is a valid and
binding obligation.

19. Authorized Representatives of the Advisor. The Advisor from time to time
shall provide the Trustee the name of the person or persons authorized to act on
behalf of the Advisor. Any person so certified shall be deemed to be the
authorized representative of the Advisor. The Advisor shall give written notice
to the Trustee when any person so certified ceases to have the authority to act
on behalf of the Advisor, but such revocation of authority shall not be valid
until the notice is received by the Trustee. The Advisor will notify the Trustee
in writing of any significant changes in the officers of the Advisor and any
changes in the personnel of the Advisor responsible for investment of the assets
of the Subaccount within twenty (20) business days after such change.

IN WITNESS WHEREOF, the parties have executed this Agreement effective
December 8, 2010.

 

15



--------------------------------------------------------------------------------

 

NORTHERN TRUST INVESTMENTS, N.A. By:  

/s/ Jessica Hart

  Name: Jessica Hart   Title: SVP PACIFIC INVESTMENT MANAGEMENT COMPANY LLC By:
 

/s/ Susan L. Wilson

  Name: Susan L. Wilson   Title: Managing Director

 

16